Cite as 2016 Ark. 28


                   SUPREME COURT OF ARKANSAS.
                                       No.   CR-15-727


 WESLEY ELISHA GRISSOM           Opinion Delivered January 28, 2016
                      APPELLANT
                                 APPELLEE’S MOTION TO DISMISS
V.                               APPEAL AND MOTION FOR
                                 EXTENSION OF TIME IN EVENT
 STATE OF ARKANSAS               COURT DENIES MOTION TO DISMISS
                        APPELLEE APPEAL
                                 [GARLAND COUNTY CIRCUIT COURT,
                                 NO. 26CR-06-611]

                                                 HONORABLE MARCIA R.
                                                 HEARNSBERGER, JUDGE

                                                 MOTION TO DISMISS APPEAL
                                                 GRANTED; MOTION FOR EXTENSION
                                                 OF TIME MOOT.

                                       PER CURIAM


        On September 18, 2008, judgment was entered reflecting that appellant Wesley

 Elisha Grissom had entered a plea of guilty to sexual assault in the first degree. He was

 sentenced to 660 months’ imprisonment.

        On July 15, 2015, Grissom filed in the trial court a pro se petition for postconviction

 relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2008). On August 6, 2015,

 the trial court determined that it did not have jurisdiction to consider the merits of the

 petition because it was not timely filed. On August 19, 2015, Grissom lodged an appeal in

 this court from the order.

        Now before us are the appellee State’s motion requesting that the appeal be dismissed

 and the State’s motion requesting an extension of brief time if this court denies the motion
                                    Cite as 2016 Ark. 28

to dismiss the appeal. We grant the State’s motion to dismiss the appeal because, pursuant

to Rule 37.2(c)(i), Grissom’s petition was not timely filed. The motion for an extension of

brief time is moot.

       When a petitioner seeking postconviction relief entered a plea of guilty, a petition

under Rule 37.1 must be filed within ninety days of the date that the judgment was entered-

of-record. Ark. R. Crim. P. 37.2(c)(i). The petition that Grissom filed on July 15, 2015,

was filed almost seven years after the judgment in his case had been entered of record in

2008; accordingly, the trial court was correct to deny relief.

        Motion to dismiss appeal granted; motion for extension of brief time moot.




                                              2